Title: To George Washington from the Pennsylvania Council of Safety, 10 February 1777
From: Pennsylvania Council of Safety
To: Washington, George



Sir,
In Council of Safety, [Philadelphia, 10 February 1777]

Application has been made to us by James Smith Esqr. of Westmoreland, a Gentleman well acquainted with the Indian Customs, and their manners of carrying on war, for leave to raise a Battalion of marksmen expert in the use of Rifles, acquainted with the Indian method of fighting, to be dressed intirely in their fashion, for the purpose of annoying and harrassing the Enemy in their marches and encampments. We think 2 or 300 Men in that way might be verry useful. Should your Excellency be of the same Opinion and direct such a Corps to be formed, we will take proper measures for raising the men on the frontiers of this State, and follow such other directions as your Excellency shall give in this Matter.
